DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 -7 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the air tubes that connect the turbine to the oxidizer and fuel chambers as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Further at least Figure 1 is objected to for not complying with 37 CFR 1.84 for not being a clean drawing.  The shading/black and white form and the size of the figure does not allow for adequate reproduction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “turbine” in claims 1-7 is used by the claim to mean “an apparatus to deliver compressed air,” while the accepted meaning is “a rotary engine actuated by the reaction or impulse or both of a 
For the purposes of this examination the term “turbine” will be interpreted as any apparatus that is capable of compressing air and then providing air to another apparatus/tank/chamber.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Therefore it is unclear how to interpret some of the limitations of the claims, i.e. how turbine provide compressed air and thus achieving safe landing of the rocket for recovery.  Thus Independent Claims 1 and 6 are rejected as being indefinite and the claims are interpreted as best understood from the limitations and the specification.

Claims 2-5 depend from Claim 1 and are rejected accordingly.

Claim 7 depends from Claim 6 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Bezos (U.S. Pre-grant Publication 2011/0017872), hereinafter Bezos, in view of Boelitz (U.S. Pre-grant Publication 2010/0320329), hereinafter Boelitz, and Teacherson (U.S. Pre-grant Publication 2010/0044494), hereinafter Teacherson.

Regarding Independent Claim 1 and Claims 2 and 5, as best understood, Bezos teaches (Claim 1) a rocket (100) braked by air recovered by turbines, comprising a first-stage rocket (110) and a second-stage rocket (130), wherein the first-stage rocket comprises a first-stage rocket fuselage (Figure 1 – the first stage, 110, has a body/fuselage) sequentially provided with movable baffles (120), an oxidizer chamber (Paragraph 0014 and Paragraph 0035 – the engine is an oxygen/hydrogen rocket engine therefore there is an oxygen/oxidizer chamber/tank for storing the oxidizer), a fuel chamber (Paragraph 0014 and Paragraph 0035 – the engine is an oxygen/hydrogen rocket engine therefore there is an hydrogen/fuel chamber/tank for storing the fuel), a combustion chamber (Figures 1-2 and Paragraphs 0014 and 0016 – the engine, 116, is an oxygen/hydrogen rocket engine which is ignited therefore combustion occurs and there is a combustion chamber), and an ejection opening from top to bottom (Figure 1 – Paragraph 0035 - the first stage, 110, stores the propellants/fuel and oxidizer and provides them to the combustion chamber and then exhausts/ejects the combustion gases from the aft end, 112, therefore there is an ejection opening from top/at the propellant tanks to the bottom/nozzle/aft end).
Bezos further teaches a hydraulic system (Paragraph 0036) and downwards ejecting gas via the ejection opening when the rocket descends to be close to the ground/landing site (Figure 1 – the rocket ejects gases from the bottom/downwards as it approaches the landing platform), the moveable baffles attached to an upper end of the first stage fuselage (Figure 1 – the moveable baffles, 120, are attached to the upper end of the fuselage, 114).
Bezos does not teach (Claim 1) the movable baffles are movably hinged and are driven to be opened by hydraulic cylinders; turbines are arranged in the first-stage rocket fuselage and on internal walls of the movable baffles; and compressed air is delivered, by the turbines, into the first-stage rocket fuselage for storage and is downwards ejected via the ejection opening when the rocket descends to be close to the ground;
(Claim 2) wherein troughs for mounting the turbines are formed in the first-stage rocket fuselage and have upper edges hinged with upper ends of the movable baffles; each said hydraulic cylinder has one end hinged with a top of the corresponding trough and the other end hinged with the corresponding movable baffle; and the turbines are arranged on the internal walls of the movable baffles;
(Claim 5) wherein four turbines and four movable baffles corresponding to the turbines are uniformly arranged outside the first-stage rocket fuselage.
Abstract, Line 1) with movable baffles (141/641) (Claim 1) that are movably hinged (Figures 3b and 6a – Paragraphs 0029 and 0032 – the baffles move/pivot at a connection point and therefore are moveably hinged to the vehicle) and are driven to be opened by hydraulic cylinders (Figures 3b and 6a – Paragraphs 0026, 0027, 0029 and 0032 – the baffles are driven by hydraulic actuators/cylinders, 142);
(Claim 2) wherein troughs (Figures 2b, 3B and 6A – Paragraphs 0029 and 0032- the space in the body/fuselage of the vehicle that stores the moveable baffles, 140/141/641, defines the troughs) for mounting the turbines (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)- for the troughs are capable of having apparatuses mounted in them) are formed in the launch vehicle and have upper edges hinged with upper ends of the movable baffles (Figure 6a – the upper edges of the trough created by the space of the stowed baffle is hinged with the upper ends of the movable baffles, 641a); each said hydraulic cylinder has one end hinged with a top of the corresponding trough (Figure 3B – one end of the hydraulic cylinder, 142, is pivotably attached/hinged to the trough, in the area of element 106, and therefore hinged to the top of the trough) and the other end hinged with the corresponding movable baffle (Figure 3B – the opposing end of the hydraulic cylinder, 142, is pivotably attached/hinged to the baffle, 141);
Claim 5) wherein four movable baffles are uniformly arranged outside the launch vehicle (Figures 6A and 6B – four moveable baffles, 641a, are equally spaced outside the launch vehicle). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bezos to have (Claim 1) the movable baffles movably hinged to the upper end of the first stage fuselage and driven to be opened by hydraulic cylinders; (Claim 2) wherein troughs for mounting the turbines are formed in the first-stage rocket fuselage and have upper edges hinged with upper ends of the movable baffles; each said hydraulic cylinder has one end hinged with a top of the corresponding trough and the other end hinged with the corresponding movable baffle; (Claim 5) wherein four movable baffles are uniformly arranged outside the first-stage rocket fuselage, as taught by Boelitz, in order to allow for the baffles to be individually movable such that they can be used to steer the vehicle in addition to slowing it (Boelitz – Paragraph 0028, Lines 4-10).
Bezos in view of Boelitz do not teach (Claim 1) turbines are arranged in the first-stage rocket fuselage and on internal walls of the movable baffles; and compressed air is delivered, by the turbines, into the first-stage rocket fuselage for storage and is downwards ejected via the ejection opening when the rocket descends to be close to the ground;
(Claim 2) the turbines are arranged on the internal walls of the movable baffles;
(Claim 5) wherein four turbines and four movable baffles corresponding to the turbines.
However, Teacherson teaches a launch vehicle (Abstract, Line 1 – the space vehicle and its launcher make up a launch vehicle, 10) wherein (Claim 1) the vehicle has turbines/compression apparatuses arranged in the vehicle and on internal walls of moveable Figure 1 – Paragraphs 0016, 0019, 0024 and 0025 – the wings are moveable control surfaces/baffles that are used to slow the vehicle and have attached Magnus rotors, 101, which are compression apparatuses, on the side of the wing facing the interior of the vehicle and therefore on the internal walls (Claim 2); Magnus rotors generate lift by causing a fast flow over the top of the rotor and slower flow over the bottom thereby increasing the pressure of the air/compressing the air flow under the rotor, thus the Magnus rotor is considered a compression apparatus); and compressed air is delivered by the turbines/compression apparatuses into the launch vehicle for storage (Figure 1 - Paragraph 0034 and 0038 – the incoming air, which is compressed by the Magnus rotors, is delivered into the tank, 30, within the vehicle, 10, for storage) and is ejected via the ejection opening when the rocket descends (Paragraph 0055 – the compressed air that is stored is ejected through thruster/ejection openings during re-entry or rocket descent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bezos in view of Boelitz to include (Claim 1) turbines/compression apparatuses that are arranged in the first-stage rocket fuselage and (Claims 1 and 2) on internal walls of each movable baffles; and compressed air being delivered, by the turbines/compression apparatuses, into the first-stage rocket fuselage for storage and is downwards ejected via the ejection opening, of Bezos in view of Boelitz, which is a thruster, when the rocket descends to be close to the ground, as taught by Teacherson, thereby having (Claim 5) four turbines and four movable baffles corresponding to the turbines in order to significantly increase the lift/slowing forces of the moveable baffles Teacherson – Paragraph 0016, Lines 14-15) and to allow for safer landing due to purging of the propellants from the ejection openings/thrusters (Teacherson – Paragraph 0054).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bezos in view of Boelitz and Teacherson as applied to claim 1 above, and further in view of O’Hara (U.S. Patent No. 3,011,312), hereinafter O’Hara.

Regarding Claim 3, as best understood, Bezos in view of Boelitz and Teacherson teach the invention as claimed and discussed above but do not teach an oxidizer is located below a piston separator in the oxidizer chamber, and fuel is located below a piston separator in the fuel chamber; the turbines are communicated, via air tubes, with a space above the piston separator in the oxidizer chamber as well as a space above the piston separator in the fuel chamber, so as to fulfill storage of the compressed air; and the air tubes are provided with check valves for guiding the compressed air generated during operation of the turbines into the oxidizer chamber and the fuel chamber.
However, Teacherson teaches the turbines/compression apparatuses are communicated, via air tubes, with the oxidizer chamber and the fuel chamber, so as to fulfill storage of the compressed air (Paragraphs 0030-0031, 0037, 0055 – the compressed air from the compression apparatuses are directed to the fuel and oxidizer tanks to fill compressed air storage via plumbing/air tubes); and the air tubes are provided with check valves for guiding the compressed air generated during operation of the turbines/compression apparatuses into the oxidizer chamber and the fuel chamber (Paragraphs 0030-0031, 0037, 0055 – the plumbing/air tubes contain known in the art valves, which include check valves as check valves are a common type of valve to one of ordinary skill in the art as evidenced by Wikipedia – List of Valves, specific types of valves include check valves, to guide the compressed air from the compression apparatuses to the tanks/chambers).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the turbines/compression apparatuses are communicated, via air tubes, to the oxidizer chamber as well as to the fuel chamber, so as to fulfill storage of the compressed air; and the air tubes are provided with check valves for guiding the compressed air generated during operation of the turbines/compression apparatuses into the oxidizer chamber and the fuel chamber, as taught by Teacherson, into the device of Bezos in view of Boelitz and Teacherson, as discussed above, for the same reasons as discussed above for Claim 1.
Bezos in view of Boelitz and Teacherson do not teach an oxidizer is located below a piston separator in the oxidizer chamber, and fuel is located below a piston separator in the fuel chamber; the turbines are communicated, via air tubes, with a space above the piston separator in the oxidizer chamber as well as a space above the piston separator in the fuel chamber.
However, O’Hara teaches a system to feed propellant from a tank for a rocket (Column 1, Lines 8-15 – the system feed propellant in a rocket) with an oxidizer and fuel (Column 1, Lines 58-62 – the system feed oxidizer and fuel) with the oxidizer being located below a piston separator in the oxidizer chamber (Figure 1 – Column 1, Lines 58-62 – the oxidizer is situated in the same fashion as the monopropellant, therefore the oxidizer is located in a space, 20, which is to the left/below a piston separator, 26, in the oxidizer chamber, 20 and 22), and fuel is located below a piston separator in the fuel chamber (Figure 1 – Column 1, Lines 58-62 – the fuel is situated in the same fashion as the monopropellant, therefore the fuel is located in a space, 20, which is to the left/below a piston separator, 26, in the fuel chamber, 20 and 22); air tubes (Figure 2 – the air/gas tubes, in the area of the orifice, 56, are gas/air tubes that feed the space, 22) in communication with a space above the piston separator (22) in the oxidizer chamber as well as a space above the piston separator in the fuel chamber for pressurizing (Figure 1 – Column 1, Lines 58-62 – the oxidizer and fuel are situated in the same fashion as the monopropellant, therefore pressurizing gas/air is fed to the space, 22, via the air/gas tubes in both the oxidizer chamber and fuel chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Bezos in view of Boelitz and Teacherson to make the oxidizer and fuel tanks include a piston separator for moving the propellants located in the space below the piston separators where air/gas tubes are in communication with a space above the piston separator, as taught by O’Hara, thereby making the oxidizer being located below a piston separator in the oxidizer chamber, and fuel being located below a piston separator in the fuel chamber; the turbines/compression apparatuses, of Bezos in view of Boelitz and Teacherson, being communicated, via air tubes, with a space above the piston separator in the oxidizer chamber as well as a space above the piston separator in the fuel chamber in order to provide a simple and reliable apparatus for feeding propellants within the rocket (O’Hara – Column 1, Lines 63-66).

Regarding Claim 4, as best understood, Bezos in view of Boelitz, Teacherson and O’Hara teach the invention as claimed and discussed above.
Bezos further teaches gases being ejected via the ejection opening to achieve deceleration, thus achieving safe landing of the rocket for recovery (Figure 1 – the rocket ejects gases as it approaches the landing platform for safely landing).
Bezos in view of Boelitz, Teacherson and O’Hara, as discussed so far, fail to teach the space storing the compressed air in the oxidizer chamber as well as the space storing the compressed air in the fuel chamber is communicated with the ejection opening via an air outlet tube; valves in the air outlet tubes are controlled to be opened and closed by a sensor in the first-stage rocket fuselage; the sensor sends a signal to open the valves when detecting that the rocket is about to reach the ground.
However, Teacherson teaches a space for storing compressed air in the oxidizer chamber as well as the space storing the compressed air in the fuel chamber that is communicated with the ejection opening via an air outlet tube (Paragraphs 0030 and 0055 – the oxidizer and fuel tanks store the compressed air and communicate it with the thrusters/ejection openings via the plumbing which include an air outlet tube); the compressed air is ejected via the ejection opening (Paragraphs 0030 and 0055 – the compressed air is ejected from the thruster/ejection openings to provide thrust).
Teacherson further teaches the use of valves in the plumbing/air outlet tube (Paragraph 0037).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the space storing the compressed air in the oxidizer chamber as well as the space storing the compressed air in the 
Bezos in view of Boelitz, Teacherson and O’Hara, as discussed so far, fail to teach the valves in the air outlet tubes are controlled to be opened and closed by a sensor in the first-stage rocket fuselage; the sensor sends a signal to open the valves when detecting that the rocket is about to reach the ground.
However, Boelitz teaches the use of a sensor on the vehicle to control operations of the engine (Paragraph 0028 – the controller receives inputs from sensors including altitude to control the engine and its associate components, i.e. compressed air/pressurization components), wherein the sensor detects that the rocket is about to reach the ground (Paragraph 0028 – the altitude sensor detects the height of the rocket from the ground and therefore detects when the rocket is about to reach the ground).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have included an altitude sensor in the first stage rocket fuselage, of Bezos in view of Boelitz, Teacherson and O’Hara, as discussed so far, that provides controlling commands to the valves in the air outlet tubes, which are components of the engine, based on the altitude, i.e. when the rocket is approaching the ground, as taught by Boelitz, thereby making the valves in the air outlet tubes are controlled to be opened and closed by a sensor in the first-stage rocket fuselage and the sensor sends a signal to open the valves when detecting that the rocket Boelitz - Paragraph 0028, Lines 4-10).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bezos in view of Teacherson.

Regarding Independent Claim 6, as best understood, Bezos teaches deceleration method for recovery of a rocket (100) braked by air recovered by turbines, comprising: separating a first-stage rocket (110) from a second-stage rocket (Figure 1 – the first stage, 110, is separated from the second stage, 130), and then opening a movable baffle (120) of the first-stage rocket to generate resistance for deceleration and adjustment on a descending posture (Figure 1 – Paragraph 0018 – the moveable baffles, 120, are deployed to generate drag and to stabilize/control the orientation of the first stage rocket), driving an engine by means of residual fuel to achieve the deceleration in an initial stage (Figure 1 – the rocket operates its engine , 116, during an initial stage of landing as shown).
Bezos further teaches downwards ejecting gas via the ejection opening when the rocket descends to be close to the ground/landing site (Figure 1 – the rocket ejects gases as it approaches the landing platform).
Bezos does not teach wherein an air inlet in a turbine is exposed at the same time; turning on the turbine; and after a flameout of the engine, downwards ejecting stored compressed air from a bottom of the first-stage rocket to generate thrust for deceleration, so as to achieve safe landing of the rocket.
Abstract, Line 1 – the space vehicle and its launcher make up a launch vehicle, 10) that opens a movable baffle (Figure 1 – Paragraphs 0016, 0019, 0024 and 0025 – the wings are control surfaces/baffles that are used to slow the vehicle that are movable and therefore are moved from one position to another/opened) and where an air inlet in a turbine/compression apparatus is exposed at the same time (Figure 1 – Paragraphs 0016, 0019, 0024 and 0025 – the wings are moved and have attached Magnus rotors, 101, which are compression apparatuses, on the side of the wing facing the interior of the vehicle and therefore on the internal walls; Magnus rotors generate lift by causing a fast flow over the top of the rotor and slower flow over the bottom thereby increasing the pressure of the air flow under the rotor, thus the Magnus rotor is a compression apparatus; the compression apparatuses are exposed at the same time the baffles are moved/opened); turning on the turbine (Paragraph 0016 – the compression apparatuses are used to increase the lift of the baffles/wings therefore they are turned on/activated); and after a flameout of the engine (Paragraph 0055 – the propellant engine/thruster is not used and the propellant in the thruster is purged therefore there is a flameout of the engine), ejecting stored compressed air (Figure 1 - Paragraph 0034 and 0038 and Paragraph 0055 – the incoming air, which is compressed by the Magnus rotors is delivered into the tank, 30, within the vehicle, 10, for storage; the stored compressed air is then ejected through the thrusters) from the thruster of the vehicle (Paragraph 0055 – the compressed air that is stored is ejected through thruster/ejection openings during re-entry or rocket descent), so as to achieve safe landing of the rocket (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); Paragraph 0054 – the ejection of compressed air is to allow for safe landing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bezos by exposing a turbine/compression apparatus at the same time the moveable baffles are opened; turning on the turbine/compression apparatus; and operating the engine of the first stage rocket to a flame out and then after the flameout of the engine, downwards ejecting stored compressed air from a bottom of the first-stage rocket, which is a thruster of the rocket of Bezos, to generate thrust for deceleration, so as to achieve safe landing of the rocket, as taught by Teacherson, in order to significantly increase the lift/slowing forces of the moveable baffles (Teacherson – Paragraph 0016, Lines 14-15) and to allow for safer landing due to purging of the propellants from the ejection openings/thrusters (Teacherson – Paragraph 0054).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bezos in view of Teacherson as applied to claim 6 above, and further in view of O’Hara and Boelitz.

Regarding Claim 7, as best understood, Bezos in view of Teacherson teach the invention as claimed and discussed above.
Bezos further teaches step c, driving the engine by means of the residual fuel to achieve the deceleration in the initial stage (Figure 1 – the rocket operates its engine, 116, during an initial stage of landing as shown).
Figure 1 – Paragraph 0031 – the rocket ejects gases  from an ejection opening at the bottom of the first stage rocket as it approaches the landing platform to slow the vehicle/decelerate).
Bezos in view of Teacherson further teach step a, separating the first-stage rocket from the second-stage rocket, and then opening a movable baffle of the first-stage rocket to generate the resistance for the deceleration and the adjustment on the descending posture (This limitation is identical to a limitation taught in Claim 6 above); 
Bezos in view of Teacherson, as discussed above, do not teach step b, turning on the turbine to generate the compressed air and then deliver the compressed air, via an air tube, into a space above a piston separator in an oxidizer chamber as well as a space above a piston separator in a fuel chamber; and 
step c, after the flameout of the engine, when a sensor detects that the rocket is about to reach the ground, opening a valve between the oxidizer chamber and an ejection opening as well as the fuel chamber and the ejection opening to make the compressed air be downwards ejected via the ejection opening from the bottom of the first-stage rocket,.
However, Teacherson teaches turning on the turbine to generate the compressed air (Paragraph 0016 – the turbine/compression apparatuses generate lift and therefore are turned on and thus compress the air to generate lift) and then deliver the compressed air, via an air tube, into an oxidizer chamber as well as in a fuel chamber (Paragraph 0027, 0030 and 0055 – compressed air is delivered via plumbing/air tubes into the oxidizer tank/chamber and fuel tank/chamber); after the flameout of the engine (Paragraph 0055 – the propellant engine/thruster is not used and the propellant in the thruster is purged therefore there is a flameout of the engine), opening a valve between the oxidizer chamber and an ejection opening as well as the fuel chamber and the ejection opening to make the compressed air be ejected via the ejection opening (Paragraphs 0030, 0037 and 0055 – the plumbing connecting the tanks/chamber include valve so as to control the flow of compressed air and the air is directed to the thrusters of the vehicle, which are ejection openings, therefore the valves used to control the flow of the compressed air in the plumbing is opened to allow ejection of the compressed air from the ejection opening).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of turning on the turbine to generate the compressed air and then deliver the compressed air, via an air tube, into an oxidizer chamber as well as in a fuel chamber; and after the flameout of the engine opening a valve between the oxidizer chamber and an ejection opening as well as the fuel chamber and the ejection opening, as taught by Teacherson, in the invention of Bezos in view of Teacherson, as discussed above, for the same reasons as discussed for Claim 6.
Bezos in view of Teacherson do not teach a space above a piston separator in an oxidizer chamber as well as a space above a piston separator in a fuel chamber; opening a valve when a sensor detects that the rocket is about to reach the ground
However, O’Hara teaches a system to feed propellant from a tank for a rocket (Column 1, Lines 8-15 – the system feed propellant in a rocket) with an oxidizer and fuel (Column 1, Lines 58-62 – the system feed oxidizer and fuel) with the oxidizer being located below a piston Figure 1 – Column 1, Lines 58-62 – the oxidizer is situated in the same fashion as the monopropellant, therefore the oxidizer is located in a space, 20, which is to the left/below a piston separator, 26, in the oxidizer chamber, 20 and 22), and fuel is located below a piston separator in the fuel chamber (Figure 1 – Column 1, Lines 58-62 – the fuel is situated in the same fashion as the monopropellant, therefore the fuel is located in a space, 20, which is to the left/below a piston separator, 26, in the fuel chamber, 20 and 22); air tubes (Figure 2 – the air/gas tubes, in the area of the orifice, 56, are gas/air tubes that feed the space, 22) in communication with a space above the piston separator (22) in the oxidizer chamber as well as a space above the piston separator in the fuel chamber for pressurizing gases (Figure 1 – Column 1, Lines 58-62 – the oxidizer and fuel are situated in the same fashion as the monopropellant, therefore pressurizing gas/air is fed to the space, 22, via the air/gas tubes in both the oxidizer chamber and fuel chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Bezos in view of Teacherson to make the oxidizer and fuel tanks include a piston separator for moving the propellants located in the space below the piston separators where air/gas tubes are in communication with a space above the piston separator for pressurizing with the air tubes feeding the compressed air of Bezos in view of Teacherson, as taught by O’Hara, thereby making a space above a piston separator in an oxidizer chamber as well as a space above a piston separator in a fuel chamber in order to provide a simple and reliable apparatus for feeding propellants within the rocket (O’Hara – Column 1, Lines 63-66).

However Boelitz teaches a rocket system for deceleration of the rocket (Title) that includes a sensor that detects when the rocket is about to reach the ground (Paragraph 0028 – the system has an altitude sensor which is able to detect when the rocket is about to reach the ground) and controls the operation of the engine (Paragraph 0028 – the system uses the inputs from the altitude sensor to control the engine operation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bezos in view of Teacherson and O’Hara by including opening the valve for ejecting air, which is part of engine operations of Bezos in view of Teacherson and O’Hara, when a sensor detects that the rocket is about to reach the ground, as taught by Beolitz, in order to provide additional controls and flexibility of the vehicle to effectively steer and slow down the vehicle (Boelitz - Paragraph 0028, Lines 4-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741